     Case 1:19-cv-01658-DAD-BAM Document 42 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LA-KEBBIA WILSON and CHARLES                       Case No. 1:19-cv-01658-DAD-BAM
     SMITH,
12                                                      ORDER GRANTING STIPULATION TO
                        Plaintiffs,                     AMEND SCHEDULING CONFERENCE
13                                                      ORDER
            v.
14                                                      (Doc. 41)
     CITY OF FRESNO, et al.,
15
                        Defendants.
16

17

18          On September 3, 2021, the parties filed a stipulation for a 120-extension of the remaining

19   deadlines in the Scheduling Order. (Doc. 41.) The parties explain that they have undertaken

20   preliminary written discovery. However, the pandemic has delayed depositions in this action as

21   the parties believe that depositions will be more beneficial in person. The parties further explain

22   that the City still has significant restrictions on the interactions between employees and outside

23   counsel. Additionally, the parties note that there is a related writ for administrative mandamus

24   involving Plaintiff Wilson and the City proceeding in state court. All parties reportedly believe

25   that a 120-day extension of the remaining deadlines will assist in completing discovery, retaining

26   experts, conducting settlement discussions, and preparing for trial. (Id. at 2.)

27          Having considered the parties’ stipulation, and good cause appearing, the request to

28   extend the remaining deadlines in the Scheduling Order is GRANTED. The Scheduling Order is
                                                       1
     Case 1:19-cv-01658-DAD-BAM Document 42 Filed 09/07/21 Page 2 of 2


 1   HEREBY MODIFIED as follows:

 2         Expert Disclosure:                      06/01/2022

 3         Supplemental Expert Disclosure:         06/22/2022

 4         Non-Expert Discovery Cutoff:            05/13/2022

 5         Expert Discovery Cutoff:                07/22/2022

 6         Pretrial Motion Filing Deadline:        08/12/2022

 7         Pretrial Conference:                    01/09/2023
                                                   1:30 p.m.
 8                                                 Courtroom 5 (DAD)
 9
     IT IS SO ORDERED.
10

11      Dated:   September 7, 2021                    /s/ Barbara   A. McAuliffe   _
                                                  UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              2
